DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 7/5/2022, in which claim 100 was cancelled, claims 1, 4, 5, 7, 16, 18, 34, 75, 96 and 97 were amended, and claim 101 was added.  Claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 44, 74, 75, 96-99 and 101 are pending. 
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed 1/4/2022.  Therefore, this action is not final.

Election/Restrictions
Applicant elected Group I and mutated Cpf1 proteins corresponding to the S542R/K548V/N552R mutant of AsCpf1 with traverse in the reply filed on 11/11/2021.
Claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/2021.
Upon further consideration, the species election requirement has been withdrawn.
Claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75, 96-99 and 101 are under consideration.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/324,820, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘820 application fails to describe a Cpf1 polypeptide that comprises a mutation at an amino acid corresponding to position 552 of AsCpf1.
The disclosure of the prior-filed application, Application No. 62/351,558, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘558 application provides support for an AsCpf1 protein with mutations (e.g., Example 4, especially).  The ‘558 application does not provide for other mutated Cpf1 polypeptides with mutations at the “amino acid residues corresponding to” those positions.  For example, the ‘558 application does not provide support for the G532R/K538V/Y542R mutation of LbCpf1.  Further, the ‘558 application does not provide support for the sequences of SEQ ID NO: 359 and SEQ ID NO: 360.
	Claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75, 96-99 and 101 have an effective filing date of 7/11/2016, which is the filing date of Application No. 62/360,765.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Drawings
The drawings were received on 7/5/2022.  These drawings are acceptable.

Specification
The substitute specification, filed 7/5/2022, has been entered.

The disclosure is objected to because of the following informalities:
1.  Paragraph [00105] recites “FIG. discloses” at lines 3 and 7 of the paragraph.  The first recitation should refer to FIG. 18B, and the second should refer to FIG. 18D.
2.  At paragraph [001323], the word “was” is misspelled.  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The word “Novel” should not be used as part of the title.  See MPEP § 606.

Claim Objections
Claim 74 is objected to because of the following informalities:  the phrase “said guide RNA forms a complex with the mutated Cpf1 polypeptide” should be amended to recite, “said guide RNA is capable of forming a complex with the mutated Cpf1 polypeptide.”  The claim is clearly not drawn to a complex of Cpf1 polypeptide and guide RNA, because the claim encompasses embodiments where the polypeptide and RNA are not present, and only nucleic acid sequences encoding those components are present.  Appropriate correction is required.

Claim 75 is objected to because of the following informalities:  the phrase said guide RNA forms a complex with the mutated Cpf1 polypeptide” should be amended to recite, “said guide RNA is capable of forming a complex with the mutated Cpf1 polypeptide.”  The claim is clearly not drawn to a complex of Cpf1 polypeptide and guide RNA, because the claim is drawn only to nucleic acid sequences encoding those components.  Appropriate correction is required.

Response to Arguments - Claim Objections
The objection to claim 100 is moot in view of Applicant’s cancellation of the claim in the reply filed 7/5/2022.
	The previous objections to claims 1, 4, 7 and 18 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/5/2022.

Response to Arguments - Improper Markush
The rejection of claim 100 on the judicially-created basis that it contains an improper Markush grouping of alternatives is moot in view of Applicant’s cancellation of the claims.
Applicant’s arguments, see pages 13-15, filed 7/5/2022, with respect to the rejection of claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75 on the judicially-created basis that it contains an improper Markush grouping of alternatives have been fully considered and are persuasive in view of the withdrawal of the species election requirement.  The previous rejection of claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75 and 96-99 has been withdrawn. 

	Response to Arguments - 35 USC § 101
	The rejection of claim 34 under 35 U.S.C. 101 and section 33(a) of the America Invents Act has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 7/5/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75, 96-99 and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Cpf1 polypeptide comprising one or more mutations affecting protospacer adjacent motif (PAM) recognition, wherein the Cpf1 polypeptide has at least 95% identity to the sequence of SEQ ID NO: 359, wherein the one or more mutations are selected from the group consisting of S542R, N547K, K548A, K548H, K548N, K548Q, K548R, K550Y, N551R, N552G, N552K, N552R, N552S, N552T, K607A, K607R, S542R/K548R, S542R/K607A, S542R/K607R, K548R/N552R, S542R/K550Y/K607R, S542R/K548R/K550Y/K607R, K548G, K548C, K548F, K548I, K548M, K548S, K548T, K548V, K548W, K548Y, S542R/K548V, K548V/N552R, S542R/K548V/N552R, S542R/K548V/N551R/N552R, S542R/K607R/N547K, S542R/K607R/N547K/K550Y, K548V/N552G, S542R/K548V/N552G, T539R, T539K, T167A, and M604A, and wherein the Cpf1 polypeptide recognizes a PAM other than TTTC; a Cpf1 polypeptide comprising one or more mutations affecting protospacer adjacent motif (PAM) recognition, wherein the Cpf1 polypeptide has at least 95% identity to the sequence of SEQ ID NO: 360, wherein the one or more mutations are selected from the group consisting of G532R/K569R and G532R/K538V/Y542R, and wherein the Cpf1 polypeptide recognizes a PAM other than TTTC; and polynucleotides encoding the Cpf1 polypeptides, does not reasonably provide enablement for every single combination of mutations at one or more residues at positions 167, 170, 174, 537, 539, 542, 547, 548, 550, 551, 552, 604 and 607 of SEQ ID NO: 359, and the corresponding positions in any other Cpf1 polypeptide, including but not limited to the LbCpf1 protein of SEQ ID NO: 360, for any number of additional mutations that may be present, or for a protein that has one or more mutations at the same position (claim 98, e.g., T167A and T167R, because the same position cannot have two different identities).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a new rejection.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claims 1, 4-7, 9-11, 13, 14, 34, 74, 75, 96-99 and 101 are drawn to or encompass a “mutated Cpf1 polypeptide comprising one or more mutations affecting protospacer-adjacent motif (PAM) recognition, wherein the mutated Cpf1 polypeptide comprises one or more mutated amino acid residues corresponding to amino acid positions 537, 539, 542, 547, 548, 550, 551, 552, 167, 170, 174, 604 or 607 of Acidaminococcus ap. Cpf1 (AsCpf1) of the sequence of SEQ ID NO: 359, wherein said mutated Cpf1 polypeptide is not naturally-occurring and recognizes a PAM sequence which is not recognized by the corresponding wild type Cpf1.”  The nature of the invention is complex, because thirteen different positions are claimed.  The claim is drawn to 8,191 different combinations of positions, where each position can be varied in 19 different ways.  Additionally, the Cpf1 protein may be any protein, not limited to the AsCpf1 protein of SEQ ID NO: 359.  The positions must only correspond to those identified in AsCpf1.  Moreover, as evidenced by dependent claims 9, 13 and 14, any other modifications in the polypeptide sequence may be present.  Claim 4 depends from claim 1 and only excludes Francisella tularensis subsp. Novicida Cpf1 (FnCpf1) as the mutated Cpf1 polypeptide.  Dependent claims 5, 6 and 101 set forth different PAM sequences that must be recognized by the mutant polypeptide.  Dependent claim 7 requires the mutated Cpf1 protein to be AsCpf1 or Lachnospiraceae bacterium Cpf1 (LbCpf1).  Dependent claims 10 and 11 require the polypeptide to be fused with a functional domain.  Dependent claim 34 is drawn to a cell comprising the mutated Cpf1 polypeptide.  Dependent claim 96 limits the positions to 542, 548, 552 and 607 of SEQ ID NO: 359, which correspond to positions 532, 538, 542, and 595 of LbCpf1 of SEQ ID NO: 360, respectively.  Dependent claims 97 requires mutations corresponding to S542R/K607R, S542R/K548V or S542R/K548V/N552R of AsCpf1, or G532R/K595R, G532R/K538V or G532R/K538V/Y542R of LbCpf1 in any Cpf1 polypeptide not limited to AsCpf1 or LbCpf1.  Claim 98 specifies that the substitution is one or more of T167A, T167R, M537R, T539R, T539K, S542R, N547K, K548A, K548H, K548N, K548Q, K548R, K548G, K548C, K548F, K5481, K548M, K548S, K548T, K548V, K548W, K548Y, K548D, K548E, K548L, K548P, K550Y, N551R, N552G, N552K, N552R, N552S, N552T, K607A, or K607R of AsCpf1.  The claim still encompasses the 8,191 different combinations of positions with any Cpf1 polypeptide having positions corresponding to those recited in the claim.  Dependent claims 99 requires mutations corresponding to S542R/K548R, S542R/K607A, S542R/K607R, K548R/N552R, S542R/K550Y/K607R, S542R/K548R/K550Y/K607R, S542R/K548V, K548V/N552R, S542R/K548V/N552R, S542R/K548V/N551R/N552R, S542R/K607R/N547K, S542R/K607R/K548V, S542R/K607R/N551R, S542R/K607R/N552S, S542R/K607R/N547K/K550Y, S542R/K607R/N547K/N551R, S542R/K607R/N547K/N552S, S542R/K607R/K550Y/N551R, S542R/K607R/K550Y/N552S, S542R/K607R/N551R/N552S, S542R/K607R/N547K/K550Y/N551R/N552S, K548V/N552G, S542R/K548V/N552G, or S542R/K548V/N551R/N552G of AsCpf1 in any Cpf1 polypeptide.  The nature of the invention is complex in that one must know how to use each mutated Cpf1 polypeptide to recognize a PAM sequence not recognized by the corresponding wild type Cpf1.
	Claims 16-19, 74 and 75 encompass polynucleotides encoding a “mutated Cpf1 polypeptide comprising one or more mutations affecting protospacer-adjacent motif (PAM) recognition, wherein the  mutated Cpf1 polypeptide comprises one or more mutated amino acid residues corresponding to amino acid positions 537, 539, 542, 547, 548, 550, 551, 552, 167, 170, 174, 604 or 607 of Acidaminococcus sp. Cpf1 (AsCpf1) of the sequence of SEQ ID NO: 359, wherein said mutated Cpf1 polypeptide is not naturally-occurring and recognizes a PAM sequence which is not recognized by the corresponding wild type Cpf1.”  The nature of the invention is complex, because thirteen different positions are claimed.  The claim is drawn to 8,191 different combinations of positions, where each position can be varied in 19 different ways.  Additionally, the Cpf1 protein may be any protein, not limited to the AsCpf1 protein of SEQ ID NO: 359.  The positions must only correspond to those identified in AsCpf1.  The nature of the invention is complex in that one must know how to use each encoded, mutated Cpf1 polypeptide to recognize a PAM sequence not recognized by the corresponding wild type Cpf1.
	Breadth of the claims: The claims broadly encompass any number of mutations in any Cpf1 polypeptide, and polynucleotides encoding those polypeptides.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification teaches that “mutated” Cpf1 “refers to a Cpf1 which has been engineered to include one or more mutations.”  See paragraph [00128].  Thus, there is no upper limit on the number of mutations, and there is no limit on the type of mutation that may be present in the Cpf1 polypeptide.
	Example 1 discloses the directed evolution of AsCpf1 PAM recognition.  Example 1 discloses that wild type (WT) AsCpf1 is most active at TTTV PAMs and is also active for NTTV, TCTV, TTCV, and TTT PAMs, where V is A, C or G (e.g., paragraphs [001280] and [001298]).  A mutant library was screened for activity on different PAM sequences.  The residues listed in paragraph [001294] were selected for mutagenesis, and screened in a bacterial assay for PAMs of TATC, TGTC, TATT, TTCC, TCCC, TTAC, TCTT and TTGC (e.g., paragraph [001295]).  The results of the screen are shown in Table 12 at pages 403-405 of the specification. See Example 5 for the methods used.  Table 12shows in bold mutants that have actually been generated and tested.  Those specific mutants of AsCpf1 that have been generated and tested and have been shown to recognize a PAM sequence other than wild type AsCpf1 are enabled.
	Example 4 discloses the validation of Cpf1 mutants in mammalian cells.  Table 13 at pages 407-409 of the specification indicates the tested PAM sequences and Cpf1 nucleic acid sequences including the recited amino acid mutation. Results are shown in Fig. 14 for TTCC, TATC, TGTC, and AATA PAMs for specific mutations and specific combination of mutations in AsCpf1, specifically S542R; K548V; N551R; N552R; N552G; S542R/K548V; K548V/N552R; K548V/N552G; S542R/K548V/N552R; S542R/K548V/N552G; and S542R/K548V/N551R/N552R.  As can be seen from the figures, different mutations result in different activities on different PAM sequences.  Substitution at the same position with different amino acids results in different activities.  Combining different mutations alters the specificity seen with single mutations (e.g., Table 12; Fig. 14).
	Example 4 discloses the evaluation of genome-wide editing specificity of the RR and RVR variants of AsCpf1.  RV is the S542R/K548V variant of AsCpf1 (e.g., paragraph [001297]).  RVR is the S542R/K548V/N552R variant of AsCpf1 (e.g., paragraph [001297]).  In this experiment, the polypeptides were tested for their ability to recognize and cleave at the wild type PAM of TTTV.
	Paragraph [001313] indicates that positions S542, K548, N552, and K607 of AsCpf1 have unambiguous correspondences in LbCpf1.  Paragraph [001313] discloses G532R/K595R and G532R/K538V/Y542R variants of LbCpf1, which correspond to the RR and RVR variants of AsCpf1.
	Example 6 discloses the engineering of AsCpf1 variants by targeted mutagenesis of residues in proximity to the PAM duplex (e.g., Fig. 19A and Table 17).  The mutated polypeptides were tested for cleavage with NTTC, TNTC, TTNC and TCCC PAMs (e.g., paragraphs [001328]-[001329]).  Further analysis was carried out with the RR and RVR mutants at target sites with different PAMs in HEK293 cells.  Additionally, it was demonstrated that the G532R/K595R and G536R/K538V/Y542R mutations altered PAM specificity of LbCPf1 (e.g., paragraph [001339; Figs. 31B and 32).
	Table 19 discloses a list of Cpf1 orthologs and their predicted PAM-altering mutations for positions 542, 548, 552 and 607 of AsCpf1.  The specification states that “Because Cpf1-family enzymes have strung sequence and structural homology, the S542, K548, N552, and K607 positions in AsCpf1 have unambiguous correspondences in other Cpf1 orthologs.”  This is the basis by which orthologs can be mutated to recognize PAMs not recognized by the wild type protein.
	The specification envisions mutating position 170.  No working examples are included that demonstrate any altered PAM specificity for a mutation at this position.  
The specification envisions mutating position 174.  No working examples are included that demonstrate any altered PAM specificity for a mutation at this position.  
The specification teaches that AsCpf1 with a T167A mutation recognizes NTTV or TTV PAMs (e.g., paragraph [001290].  Wild type AsCpf1 recognizes TTTC (e.g., paragraph [001286]). 
The specification teaches that AsCpf1 with a M604A mutation recognizes a TTTV PAM (e.g., paragraph [001290].  Wild type AsCpf1 recognizes TTTC (e.g., paragraph [001286]). 
The specification teaches that AsCpf1 with a K607R mutation recognizes a TCCC PAM (e.g., Table 12, middle column).  Wild type AsCpf1 recognizes TTTC (e.g., paragraph [001286]). 
	Predictability and state of the art: It would have been unpredictable to mutate any one or more of the claimed positions in AsCpf1 or any protein having a sequence corresponding thereto (e.g., Cpf1 orthologs) while retaining the ability to recognize a PAM sequence.  The claims encompass any number of mutations in AsCpf1 or any other corresponding protein.  While the prior art provides a crystal structure of the AsCpf1 protein and teaches a few mutations that reduce or abolish activity (Yamano et al. Cell, Vol. 165, pages 949-962, publicly available April 21, 2016, including pages S1-S7 of Supplemental Figures, and pages 1-2 of Supplemental Information, cited in a prior action), the prior art lacks a correlation between structure and function such that one could predictably alter any Cpf1 to the extent claimed while maintaining the activity of the protein.  
The prior art teaches that mutations in D908 and E993 of AsCpf1 deactivate the cleavage activity (Begemann et al. US Patent Application Publication No. 2017/0233756 A1, effective date of February 15, 2016, cited on the IDS filed 4/25/2022; e.g., Table 2; Yamano et al. Cell, Vol. 165, pages 949-962, publicly available April 21, 2016, including pages S1-S7 of Supplemental Figures, and pages 1-2 of Supplemental Information, cited in a prior action; e.g., paragraph bridging pages 953, 955 and 956).  The prior art teaches that a catalytically dead Cpf1, which is essentially a DNA-binding protein with very little or no catalytic activity due to mutations in the catalytic domain, can be fused to a transactivation domain, such as p65 to produce a fusion protein (Zhang et al. US Patent Application Publication No. 2016/0208243 A1; e.g., paragraphs [0243]-[0246] and [0492]).  It would have unpredictable to include an unlimited number of mutations in the Cpf1 polypeptide and retain PAM binding function.
	Zetsche et al (Cell, Vol. 163, pages 759-771, S1-S7, and page 1/1 of Supplemental Information, September 25, 2015) teach that all Cpf1 orthologs are not equivalent in their PAM recognition function (e.g., paragraph bridging pages 763-764; Figs. 6E, S6B, and S6C).  Zetsche et al (Cell, Vol. 163, pages 759-771, S1-S7, and page 1/1 of Supplemental Information, September 25, 2015) demonstrate that AsCpf1 is much more specific to the TTTN PAM, whereas LbCpf1 is capable of recognizing a wider array of PAM sequences at a higher frequency than LbCpf1 (e.g., Fig. S6(B) as compared to Fig. S6(C)).  Thus, the wild type LbCpf1 recognizes a wider array of sequences, and the correlating the mutations in AsCpf1 to LbCpf1 to recognize a different PAM would have been unpredictable.  For example, the instant specification teaches that AsCpf1 with an N547K mutation recognizes TTCC PAM, and Zetsche et al teach that wild type LbCpf1recognizes TTCN PAM, where N is A, C, G or T (e.g., Fig. S6(C)).  Moreover, of 16 Cpf1 orthologs, in vitro cleavage activity could only be reconstituted for 7  of the 16 (e.g., page 763, paragraph bridging columns; paragraph bridging pages 763-764).  One would have recognized that one Cpf1 protein could not easily be substituted for another while retaining function, much less mutate any one or more of the recited positions corresponding to the positions recited in the claim, either alone or in combination with any other mutation(s), and alter the binding specificity of the PAM sequence relative to what the PAM of the wild type sequence may be.  
It would have been unpredictable to mutate position S170 of AsCpf1 or any corresponding position in another Cpf1 protein Zetsche et al (Cell, Vol. 163, pages 759-771, S1-S7, and page 1/1 of Supplemental Information, September 25, 2015) teach that position S170 of AsCpf1 is not conserved.  See position 180 of FnCpf1 in Fig. S4, which is lysine, and the corresponding position in LbCpf1, which is threonine.  All wild type proteins recognize the same 5’-TTN PAM (e.g., page 761, paragraph bridging columns).   Thus, one would have found it unpredictable to vary this position and alter the PAM specificity relative to the corresponding wild type Cpf1 polypeptide.
	It would have been unpredictable to mutate position 171.  The prior art does not provide guidance with regard to the outcome of mutating this position to any of the other 19 naturally occurring amino acids.  Yamano et al (Cell, Vol. 165, pages 949-962, publicly available April 21, 2016, including pages S1-S7 of Supplemental Figures, and pages 1-2 of Supplemental Information, cited in a prior action) do not provide any guidance with regard to this amino acid position and the function of the PAM interacting domain (e.g., page 956).  Zetsche et al (Cell, Vol. 163, pages 759-771, S1-S7, and page 1/1 of Supplemental Information, September 25, 2015) show that the position is conserved as either glutamate or aspartate (corresponding to position 184 of FnCpf1). However, the consequences of mutation have not been tested and the outcome would have been unpredictable, other than substation of aspartate to glutamate, or vice versa, not providing any change in PAM recognition.
	Amount of experimentation necessary: A large quantity of experimentation would be required to build and test the claimed mutants in order to determine whether a functional protein can be produced, and what the PAM specificity of the produced protein is.  This type of experimentation is not routine in the art and would require a large amount of inventive effort.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75, 96-99 and 101 are not considered to be fully enabled by the instant specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a new rejection that was not necessitated by the amendment filed 7/5/2022.
Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 74 depends from claim 1 and states, “the mutated Cpf1 polypeptide, or one or more nucleotide sequences encoding the mutated Cpf1 polypeptide.” Thus, the claim encompasses an embodiment where the polypeptide of claim 1 is not required.  The claim encompasses an embodiment that does not include all of the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - 35 USC § 112
The rejection of claim 100 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 7/5/2022.
	The rejection of claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75 and 96-99 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/5/2022.
	The rejections of claims 16-19 and 75 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/5/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-11, 13, 14, 16-19, 34, 74, 75, 96, 98 and 101 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamano et al (US Patent Application Publication No. 2019/0264186 A1, effective date of 1/22/2016; see the entire reference).  This is a new rejection.
The applied reference has a common joint inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1, 4-7, 96 and 101, Yamano et al teach an engineered Acidaminococcus sp. BV3L6 Cpf1 (AsCP1f) enzyme that comprises one or more mutations that modify its activity, specificity and/or stability, where the one or more mutations selected from a group of mutations including mutations at positions K547, K548, T167, M604, and K607 relative to the sequence of SEQ ID NO: 67 (e.g., paragraphs [0034] and [0044] and Table 1; ‘947 at paragraph [0032] and Table at paragraph [00588]).  SEQ ID NO: 67 of Yamano et al (paragraph [00590] of the ‘947 application) is identical to instant SEQ ID NO: 359.  See the attached alignment in Appendix A.  Because the claimed and prior art products are identical in structure, they must have the same functional properties.  A chemical composition and its properties are inseparable.  See MPEP § 2112.01.
	Regarding claim 9, Yamano et al teach the engineered AsCpf1 protein further comprising a modification affecting catalytic activity (e.g., paragraphs [0042]-[0043]; ‘947 at paragraphs [0040]-[0041]).
	Regarding claims 10 and 11, Yamano et al teach the engineered AsCpf1 protein fused to a functional domain, such as an activator domain (e.g., [0127] and [0130]; ‘947 at paragraphs [0093] and [0096]).
	Regarding claim 13, Yamano et al teach the engineered AsCpf1 protein that functions as a nickase (e.g., paragraph [0043]; ‘947 at paragraph [0041]).
	Regarding claim 14, Yamano et al teach the engineered AsCpf1 protein that is catalytically inactive (e.g., paragraph [0042]; ‘947 at paragraph [0040]).
	Regarding claim 16, Yamano et al teach a polynucleotide encoding an engineered Acidaminococcus sp. BV3L6 Cpf1 (AsCP1f) enzyme that comprises one or more mutations that modify its activity, specificity and/or stability, where the one or more mutations selected from a group of mutations including mutations at positions K547, K548, T167, M604, and K607 relative to the sequence of SEQ ID NO: 67 (e.g., paragraphs [0034], [0044] and [0064] and Table 1; ‘947 at paragraphs [0032] and [0046] and Table at paragraph [00588]).  SEQ ID NO: 67 of Yamano et al (paragraph [00590] of the ‘947 application) is identical to instant SEQ ID NO: 359.  See the attached alignment in Appendix A.  Because the claimed and prior art products are identical in structure, they must have the same functional properties.  A chemical composition and its properties are inseparable.  See MPEP § 2112.01.
	Regarding claim 17, Yamano et al teach the polynucleotide is codon optimized for expression in a eukaryote or eukaryotic cell (e.g., paragraph [0064]; ‘947 at paragraph [0046]).
	Regarding claim 18, Yamano et al teach the polynucleotide sequence encoding the protein attached to a sequence encoding at least one nuclear localization signal (NLS) (e.g., paragraph [0065]; ‘947 at paragraph [0047]).
	Regarding claim 19, Yamano et al teach a vector comprising the polynucleotide (e.g., paragraph [0285]; ‘947 at paragraph [00395]). 
	Regarding claim 34, Yamano et al teach an in vitro eukaryotic cell comprising the engineered AsCpf1 protein (e.g., paragraphs [0201] and [0235]-[0237]; ‘947 at paragraph [00155] and [00176]-[00178]).
	Regarding claim 74, Yamano et al teach a system comprising the engineered AsCpf1 protein and a guide RNA comprising a guide sequence linked to a direct repeat sequence, wherein the guide sequence is capable of hybridizing with a target sequence adjacent to a protospacer adjacent motif (PAM) (e.g., paragraphs [0679] and [0706]; ‘947 at paragraphs [00516] and [00545]).
	Regarding claim 75, Yamano et al teach a vector system comprising one or more vectors, where the one or more vectors comprise a) a first regulatory element operably linked to a nucleotide sequence encoding the engineered CRISPR protein as defined therein; and b) a second regulatory element operably linked to one or more nucleic acid sequences encoding one or more nucleic acid molecules comprising a guide RNA comprising a guide sequence, and a direct repeat sequence, wherein the guide sequence is capable of hybridizing with a target sequence adjacent to a PAM (e.g., paragraphs [0206]-[0208] and [0679] and [0706]; ‘947 at paragraphs [00160], [00516] and [00545]).  Yamano et al teach a polynucleotide encoding an engineered Acidaminococcus sp. BV3L6 Cpf1 (AsCP1f) enzyme that comprises one or more mutations that modify its activity, specificity and/or stability, where the one or more mutations selected from a group of mutations including mutations at positions K547, K548, T167, M604, and K607 relative to the sequence of SEQ ID NO: 67 (e.g., paragraphs [0034], [0044] and [0064] and Table 1; ‘947 at paragraphs [0032] and [0046] and Table at paragraph [00588]).  SEQ ID NO: 67 of Yamano et al (paragraph [00590] of the ‘947 application) is identical to instant SEQ ID NO: 359.  See the attached alignment in Appendix A.  Yamano et al teach that (a) and (b) are located on the same or different vectors (e.g., paragraph [0208]; ‘947 at paragraph [00160]).
Because the claimed and prior art products are identical in structure, they must have the same functional properties.  A chemical composition and its properties are inseparable.  See MPEP § 2112.01.
	Regarding claim 98, Yamano et al teach the engineered AsCpf1 protein where the mutations comprise one or more of K548A, K607A and K607R (e.g., paragraph [0044]; ‘947 at paragraph [0032]).

Claims 1, 4-7, 10, 16-19, 34, 74, 75, 96, 98 and 101 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano et al (Cell, Vol. 165, pages 949-962, publicly available April 21, 2016, including pages S1-S7 of Supplemental Figures, and pages 1-2 of Supplemental Information, cited in a prior action; see the entire reference).  This is a new rejection.
Regarding claims 1, 4-7, 96, 98 and 101, Yamano et al teach a mutated Cpf1 polypeptide comprising a mutation selected from the group consisting of T167A, K548A, M604A, and K607A relative to the sequence of Acidaminococcus sp. BV3L6 shown in Fig. S4, where the mutated residues function in PAM recognition (e.g., page 953, right column, full paragraph; Fig. 5F).  Because the claimed and prior art products are identical in structure, they must have the same functional properties.  A chemical composition and its properties are inseparable.  See MPEP § 2112.01.
Regarding claim 10, Yamano et al teach the fusion of the mutated Cpf1 with a domain that functions as a nuclear localization signal (e.g., page 960, right column, 2nd full paragraph).
Regarding claim 16, Yamano et al teach a polynucleotide encoding a mutated Cpf1 polypeptide comprising a mutation selected from the group consisting of T167A, K548A, M604A, and K607A relative to the sequence of Acidaminococcus sp. BV3L6 shown in Fig. S4, where the mutated residues function in PAM recognition (e.g., page 953, right column, full paragraph; Fig. 5F).  Because the claimed and prior art products are identical in structure, they must have the same functional properties.  A chemical composition and its properties are inseparable.  See MPEP § 2112.01.
Regarding claim 17, Yamano et al teach that the polynucleotide encoding the mutated AsCpf1 is human codon optimized (e.g., page 960, right column, 1st full paragraph).
Regarding claim 18, Yamano et al teach the polynucleotide where the polynucleotide encodes a C-terminal and N-terminal nuclear localization sequence fused to the mutated AsCpf1 protein (e.g., page 960, right column, 2nd full paragraph).
Regarding claim 19, Yamano et al teach a plasmid vector comprising the polynucleotide (e.g., page 960, right column, 2nd full paragraph).
Regarding claim 34, Yamano et al teach an isolated HEK 293FT cell comprising the mutated AsCpf1 protein (e.g., page 960, right column, 2nd full paragraph; Fig. 5F).
Regarding claim 74, Yamano et al teach a system comprising a nucleotide sequence encoding a guide RNA and direct repeat capable of hybridizing with a DNMT1 target sequence adjacent to a protospacer adjacent motif (PAM), and a nucleotide sequence encoding the mutated AsCpf1 protein (e.g., page 960, right column, 2nd full paragraph; Figs. 2A and 5F).
Regarding claims 75, Yamano et al teach a vector system comprising a first plasmid expressing (i.e., containing a regulatory element operably linked to) the mutant of AsCpf1 with N- and C-terminal nuclear localization tags, and a second plasmid expressing (i.e., containing a regulatory element operably linked to) the crRNA (e.g., page 960, right column, 2nd full paragraph).  Yamano et al teach a mutated Cpf1 polypeptide comprising a mutation selected from the group consisting of T167A, K548A, M604A, and K607A relative to the sequence of Acidaminococcus sp. BV3L6 shown in Fig. S4, where the mutated residues function in PAM recognition (e.g., page 953, right column, full paragraph; Fig. 5F).  Yamano et al teach that the crRNA is a guide sequence connected to a direct repeat, where the guide sequence is capable of hybridizing with a target sequence in a DNMT1 gene adjacent to a PAM (e.g., Figs. 2A and 5F).
Because the claimed and prior art products are identical in structure, they must have the same functional properties.  A chemical composition and its properties are inseparable.  See MPEP § 2112.01.

Response to Arguments - 35 USC § 102
The rejection of claim 100 under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al is moot in view of Applicant’s cancellation of the claim in the reply filed 7/5/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 9-11, 13, 14, 34, 74 and 101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 5, 9, 13 and 16 of copending Application No. 16/071,896 (hereinafter the ‘896 application) in view of Zetsche et al (Cell, Vol. 163, pages 759-771, S1-S7, and page 1/1 of Supplemental Information, September 25, 2015) and Van der Oost et al (US Patent Application Publication No. 2018/0282713 A1).  This rejection is presently a provisional rejection.  When the ‘896 application issues as a patent, the rejection will no longer be provisional.  This is a new rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘896 application is drawn to a modified Cpf1 effector protein comprising a mutation at one or more of the amino acid positions with reference to amino acid position numbering of AsCpf1 (Acidaminococcus sp. BV3L6).  The list of positions includes M604, T167 and K547 (This is a typographical error of N547 based on the sequence disclosed in SEQ ID NO: 67.  See Appendix A).  Claim 2 of the ‘896 application depends from claim 1 and further specifies mutations M604A, T167S and K547R.  Because the claimed and prior art products are identical in structure, they must have the same functional properties.  Claim 3 of the ‘896 application specifies the mutations M604A and K547R.  Claim 5 of the ‘896 application specifies mutations M604A, T167S and K547R.  Claim 9 specifies the mutation M604A.  A chemical composition and its properties are inseparable.  See MPEP § 2112.01.  Thus, claims 1-3, 5 and + of the ‘896 application anticipate instant claims 1, 4-7 and 101.   Claim 13 of the ‘896 application depends from claim 1 and requires mutations that alter the stability of Cpf1.  Thus, claim 13 of the ‘896 application anticipates instant claim 9.  Claim 16 of the ‘896 application depends from claim 1 and requires a mutation that displays nickase activity.  Thus, claim 16 of the ‘896 application anticipates instant claims 9 and 13.
The claims of the ‘896 application do not specify that the modified Cpf1 protein comprises a fused to a functional domain.  Zetsche et al teach the fusion of Cpf1 proteins, including AsCpf1, to a C-terminal nuclear localization signal (NLS) for nuclear targeting in human cells (e.g., page 764, paragraph bridging columns; page 764, right column, 1st full paragraph; Fig. 7).  It would have been obvious to one to include the NLS in order to provide a Cpf1 protein capable of targeting the nucleus of a human cell as taught by Zetsche et al.  Accordingly, instant claim 10 is not patentably distinct from the claims of the ‘896 application.
The claims of the ‘896 application are not drawn to an isolated host cell comprising the polypeptide.  However, Zetsche et al teach that AsCpf1 can be used for genome editing in isolated human cells and teach human cells comprising the protein (e.g., Abstract; page 764, paragraph bridging columns; page 764, right column, 1st full paragraph).  One would have been motivated to provide an isolated cell comprising the polypeptide in order to provide cells capable of being edited according to the teachings of Zetsche et al.  Accordingly, claim 34 is not patentably distinct from the claims of the ‘896 application.
The claims of the ‘896 application do not require the guide RNA of instant claim 74.  However, Zetsche et al teach that Cpf1 is a single crRNA-guided endonuclease that allows for editing (e.g., pages 764-765, Discussion).  Direct repeat sequences are taught in Fig. 6B.  It would have been obvious to provide the guide RNA in order to provide system capable of targeting genomic sequence in human cells according to the teachings of Zetsche et al.  Accordingly, instant claim 74 is not patentably distinct from the claims of the ‘896 application.
The claims of the ‘896 application do not require fusion of the modified Cpf1 protein to a functional domain, such as an activator domain, or a repressor domain.  However, Van der Oost et al teach that a Cpf1 protein can be improved by fusing the protein to a transcription activating or transcription repressing domain (e.g., paragraph [0075]).  One would have been motivated to provide such a fusion for an improved Cpf1 protein with additional functionality.  Accordingly, instant claims 10 and 11 are not patentably distinct from the claims of the ‘896 application.
The claims of the ‘896 application do not require the Cpf1 polypeptide to be catalytically inactive.  However, Van der Oost et al teach the provision of catalytically inactive Cpf1, which may then be fused to a heterologous FokI domain to improve the specificity of cutting (e.g., paragraphs [0033]-[0040] and [0077]).  One would have made such a modification in order to improve the specificity of the polypeptide with regard to genome cleavage applications.  Accordingly, instant claims 9, 10 and 14 are not patentably distinct from the claims of the ‘896 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699